EXHIBIT 10.45

 

Image Entertainment, Inc.

 

Code of Ethics Policy

 

Effective November 1, 2003

 

Policy and Purpose

 

As a public company, Image Entertainment, Inc. (“Image”) takes very seriously
its obligations to honestly and accurately report its financial results and
related information.  Image strives to comply with all applicable securities
laws and regulations, accounting standards, accounting controls, and audit
practices.

 

Code of Ethics

 

The following rules constitute Image’s Code of Ethics (the “Code”), which shall
operate as the written standards that Image believes are reasonably necessary to
deter potential wrongdoing by Image’s principal executive officer, principal
financial officer, principal accounting officer or controller, and other persons
in positions of authority who may be capable of compromising financial
integrity.  In addition to these specified positions, all Image employees will
also be held accountable for adhering to and promoting the following:

 

Because of Image’s high level of commitment to financial integrity:

 

•                                          Image expects and requires that any
and all of its officers, employees, contractors, subcontractors, and agents
engaged in the auditing and reporting of its financial statements will conduct
themselves in an honest and ethical manner and in accordance with generally
accepted auditing and professional standards.

 

•                                          Image expects and requires that any
and all of its officers, employees, contractors, subcontractors, and agents
involved in the reporting of financial information, including periodic reports
filed with the SEC, earnings press releases and financial information and
projections provided to analysts and rating agencies, fairly present in all
material respects the financial condition and results of operations of Image,
and that such disclosures are made in a full, fair, accurate, timely, and
understandable way.

 

•                                          Every Image employee, and members of
our immediate families, will avoid any situation that may create, seem to
create, or be perceived to create a conflict between our personal interests and
the interests of Image.  We will take necessary steps to avoid improper
reporting relationships and not directly or indirectly supervise or report to
persons with whom we have a family or close personal relationship.

 

--------------------------------------------------------------------------------


 

•                                          Image cannot and will not tolerate
behavior by any of its officers, employees, contractors, subcontractors, or
agents that would result or does result in a financial report that contains
untrue statements of a material fact or omits material facts that render any
portion of that report misleading.  Image’s employees shall perform their duties
in a manner that complies with applicable governmental laws, rules and
regulations.

 

•                                          Image cannot and will not tolerate
any behavior that would constitute securities fraud, mail fraud, bank fraud, or
wire fraud.

 

•                                          Image cannot and will not tolerate
behavior by any of its officers, employees, contractors, subcontractors, or
agents that violates, or is intended to violate, any rule or regulation of the
SEC, or any provision of applicable state or Federal law relating to fraud
against shareholders.

 

In addition to agreeing to abide by the Code, Image’s principal executive
officer, principal financial officer, and, as necessary, other persons in
positions of authority who may be capable of compromising financial integrity
will sign a certification of preparation under the requirements of the Code for
each of the periodic reports on Form 10-Q and the annual report on Form 10-K.

 

Implementation

 

Image expects your full cooperation in enforcing this Policy.  Image’s intent in
preparing, implementing, and distributing this Policy is to ensure compliance
with federal, state, and local laws and to protect the interests of Image, its
shareholders, and the public.

 

Nothing in this Policy is intended to create a contract between Image and any
officer or employee of Image.

 

--------------------------------------------------------------------------------


 

Image Entertainment, Inc.

 

Code of Ethics Policy

 

Effective November 1, 2003

 

EXHIBIT A

 

Certification of Preparation for Periodic and Annual Reports

 

In my role as         (title)          of Image Entertainment, Inc., I certify
that I have adhered to and advocated the following principles and
responsibilities governing my professional and ethical conduct with respect to
the preparation of          (current periodic or annual report)           .

 

To the best of my knowledge and ability:

 

•                                          I acted with honesty and integrity,
avoiding actual or apparent conflicts of interest in personal and professional
relationships.

 

•                                          I provided all officers, employees,
contractors, subcontractors, and agents with information that is accurate,
complete, objective, relevant, timely and understandable.

 

•                                          I complied with rules and regulations
of federal, state, and local governments, and other appropriate private and
public regulatory agencies.

 

•                                          I acted in good faith, responsibly,
with due care, competence and diligence, without misrepresenting material facts
or allowing my independent judgment to be subordinated.

 

•                                          I respected the confidentiality of
information acquired in the course of my work except when authorized or
otherwise legally obligated to disclose.  Confidential information acquired in
the course of my work is not used to personal advantage.

 

•                                          I shared knowledge and maintained
skills important and relevant to the needs of the officers, employees,
contractors, subcontractors, and agents.

 

•                                          I proactively promoted ethical
behavior as a responsible partner among my peers in my work environment.

 

•                                          I achieved responsible use of and
control over all assets and resources employed or entrusted to me.

 

 

Signature:

 

 

Date:

 

 

 

Print Name:

 

 

 

 

--------------------------------------------------------------------------------


 

RECEIPT AND ACKNOWLEDGMENT

 

All Image Entertainment, Inc. (“Image”) employees, directors, contractors,
subcontractors and agents are responsible for reading, understanding and
following the principles outlined in this policy.  Please sign this page and
return it to Human Resources.

 

I acknowledge that I have received and will comply with the Image Code of Ethics
Policy dated November 1, 2003.  I understand and agree that this policy is not
an employment contract between Image and me.

 

I understand that if I have questions related to the standards of conduct
outlined in the Code of Ethics, I am to discuss them promptly with my
supervisor, Human Resources or General Counsel.

 

 

Signature:

 

 

Date:

 

 

 

Print Name:

 

 

 

 

--------------------------------------------------------------------------------